Citation Nr: 0604446	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).

The veteran's appeal was remanded by the Board in February 
2005 for compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), to conduct an additional VA examination, and 
to obtain additional medical records.  Those actions now 
having been completed, the appeal is returned to the Board 
for appellate review.

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability is 
addressed in the Remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by suicidal ideations, panic 
attacks, nightmares, irritability, impaired impulse control, 
self-isolation, insomnia, difficulty in adapting to stressful 
circumstances, especially involving war-related stimuli, and 
the inability to maintain effective relationships. 




CONCLUSION OF LAW

The criteria for an evaluation of 70 percent disabling, but 
no greater, for the veteran's service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in April 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini, 17 Vet. App. at 412.  The veteran 
was notified of the need for VA examinations, and they were 
accorded him in November 2002 and July 2005.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's pertinent medical history, 
the primary concern in a claim for an increased evaluation is 
the present level of the service-connected disability.  VA is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation; however, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In November 2002, a VA PTSD examination was conducted.  The 
veteran reported irritability, self-isolation, 
hypervigilance, avoidance of war-related stimuli, and panic 
attacks when in crowds.  These symptoms limited his ability 
to function socially, particularly with regard to his contact 
with his two grandchildren, as being around them triggered 
memories of the children in Vietnam.  The veteran noted that 
at a family gathering, he would be polite, but would not make 
any effort to socialize, or stay at an event past a short 
period of time.  He reported feeling guilty about shooting 
the enemy in Vietnam, particularly because of one incident 
where he killed enemy soldiers, and later discovered that 
they were only 10 or 15 years old.  Due to such incidents, he 
could not enjoy his children and grandchildren.  He stated 
that he could only have a relationship with his daughter now 
that she was an adult.  He had limited social contact with 
those outside his immediate family, because his poor 
interpersonal skills lead to arguments and irritability.  He 
preferred solitary activities, including gardening and 
working around his home.  

Mental status examination showed the veteran to be somewhat 
upset and easily irritable.  It was noted that he had poor 
short-term memory, was easily distracted, and was 
occasionally disoriented.  He had no auditory or visual 
hallucinations, or suicidal or homicidal thoughts.  Speech 
was clear and coherent; insight, judgment, and eye contact 
were fair.  He did not display ritualistic behavior.  His 
mood was depressed and anxious, and his affect was congruent 
and somewhat restricted.  The diagnosis was PTSD, based on 
persistent symptomatology of nightmares, intrusive thoughts, 
hypervigilance, avoidance of stimuli, poor interpersonal 
skills, numbing, and isolation.  The stated Global Assessment 
of Functioning (GAF) score was 48.

VA treatment records from April 2003 to November 2003 noted 
that the veteran disliked being around other veterans and 
coming to VA for psychotherapy, but admitted that he needed 
prescription medication for his symptomatology.  He continued 
to experience intense intrusive recollections, reactions to 
trigger events or noises, flashbacks, nightmares, trauma-
related activities and thoughts, emotional detachment, 
numbing, insomnia, lack of concentration, anger, 
irritability, hypervigilance, and exaggerated startle 
response, but no suicidal or homicidal ideations, or 
hallucinations.  The war in Iraq was a source of frustration 
and anger.  The veteran was noted to have an anxious mood, 
constricted affect, normal speech, coherent and focused 
thought process, normal thought content, appropriate judgment 
and insight, and full orientation.  He stated that he was 
bothered by the fact that he could not support his family, 
and was reliant on his wife to attend to most household tasks 
and responsibilities.  He felt that he would never have a 
"normal" life.  The diagnosis was PTSD.  

In October 2004, the veteran reported that he wanted to 
return to treatment to address his symptomatology.  A 
November 2004 VA treatment record noted that the veteran 
recently traveled to Florida to help his family with 
hurricane damage to their homes.  He related that the heat 
and bugs he encountered reminded him of Vietnam, and the 
situation was difficult for him because he had run out of his 
prescription medication.  He revealed that he had become over 
involved with others' lives, due to an inner need to "give 
back" for all the loss he caused in Vietnam.  He reported 
continuing to attend a veterans' support group, but desired 
no other treatment.  The assessment was chronic PTSD.

In November 2004, a video hearing was held before the Board.  
The veteran reported that he was forced to retire from his 
employment because of his "inconsistent emotional" 
condition, which included mood swings and poor communication 
skills.  He stated that his relationship with his wife was 
good, but that they did not spend a lot of time together.  He 
reported that overall, his PTSD symptomatology had worsened 
over the last 2 years.  He had socially self-isolated, and 
had suicidal ideations.  The veteran admitted to mood swings, 
impulse control 


problems, including unprovoked irritability and nightmares, 
and a lack of trust in others, but denied speech impediments 
or hallucinations.  He reported that not having a job or a 
close relationship with his family made him depressed.  He 
revealed that he had panic attacks when in a crowd, and as a 
result spent much time at his house as to avoid trigger 
situations and noises.  He reported being easily startled and 
having difficulty watching or reading news coverage of Iraq 
war.  The veteran related that on a typical day, he rose 
early, had breakfast, and did yard work.  He would try to 
read for as long as he could concentrate, and tried to watch 
television or help his wife with housework.  He had dinner 
after his wife got home from work, and then would try to 
sleep, but often had insomnia.  

An additional VA PTSD examination was conducted in August 
2005.  The veteran reported being increasingly depressed, 
withdrawn, and irritable, and feeling that PTSD treatment 
only increased his symptoms.  He continued to have episodic 
suicidal ideations (with no plans), inactivity, flashbacks, 
poor appetite, exaggerated startle responses, impulsive 
behavior, nightmares about killing children in Vietnam, and 
difficulty maintaining relationships, even with his own 
family, as he no longer trusted anyone.  Mental status 
examination noted sufficient grooming, but an unkempt 
appearance.  The veteran became irritable when discussing his 
symptoms.  He reported no auditory hallucinations, or war 
related visual hallucinations.  The diagnoses were chronic 
PTSD, and adjustment disorder with depressed mood.  The 
stated GAF score was 38, based on both the veteran's PTSD and 
his depression; the examiner noted that it was impossible to 
state a GAF score solely for the PTSD.  Further, the examiner 
noted that the reduced GAF score was the result of the 
veteran's social and occupational functioning having severely 
declined since the November 2002 VA examination.

An August 2005 VA treatment record noted that the veteran 
reported exacerbation of his PTSD symptoms, including 
nightmares, chronic intrusive recollections of Vietnam 
trauma, especially involving deaths of children, severe sleep 
disturbances, and social alienation and isolation.  He 
reported that the biggest triggers of his 


symptoms were media reports of the current military 
conflicts, and the voices and crying of his two young 
granddaughters.  However, he reported no suicidal or 
homicidal ideations.  The assessment was chronic PTSD.

The applicable criteria for evaluating PTSD is contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  The Schedule 
provides that assignment of a 50 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 


personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  Id.

Applying the above criteria to the facts of the case, the 
medical evidence most closely approximates the criteria 
contemplated for a 70 percent evaluation under the provisions 
of Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2005).  
Psychiatric treatment records and examination reports from 
2002 to 2005 show that the veteran's PTSD was manifested by 
intrusive thoughts, flashbacks, and nightmares, associated 
with his exposure to combat-related traumatic events during 
service.  The November 2002 and August 2005 VA psychiatric 
examinations showed that the veteran's PTSD symptoms 
contribute to his socially withdrawn daily living, and 
strained marriage, demonstrating an impaired ability to 
maintain effective relationships.  The VA examination reports 
present a psychiatric disability picture that indicates that 
the veteran is seriously impaired by his PTSD symptoms, in 
that he had impaired impulse control, and relied heavily on 
his wife to be able to handle household responsibilities.  
Further, the fact that he has been assessed with GAF scores 
of 38 and 48, but most recently of 38, indicates major 
impairment in his social and occupational functioning.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  It is evident that the veteran has difficulty even 
dealing with his wife, as he states that they get along well 
because she is out of the house most of the time.  The same 
difficulty exists with regard to his daughter and 
grandchildren, as his relationship with his daughter only 
improved once she was an adult, and he continues to have 
difficulty even listening to his granddaughters' voices and 
crying.  Accordingly, the Board finds that the current state 
of the veteran's service-connected PTSD is best encapsulated 
by a 70 percent disabling evaluation.

However, after review of the evidence, there is no medical 
evidence of record that would support a rating in excess of 
70 percent for PTSD.  The objective evidence does not 
demonstrate that the veteran currently experiences persistent 
delusions or hallucinations, or displays excessively socially 
inappropriate behavior.  He has not been shown to be a danger 
of hurting himself or other people; although he had 


admitted to suicidal ideations, he has consistently denied 
having any plans to carry them out because of family loyalty.  
Although on examination in August 2005 the veteran was not 
dressed neatly, his appearance was not lacking with regard to 
personal hygiene, and there was no evidence that he could not 
perform other activities of daily living.  Although some 
short-term memory loss was demonstrated on examination, it 
does not reach the extent that the veteran does not know his 
own name, his family members' names, or his own occupation.  
Accordingly, an evaluation in excess of 70 percent disabling 
for service-connected PTSD is not warranted.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against a rating in excess of 70 percent 
for PTSD, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 70 percent disabling, but no 
greater, for PTSD is granted.


REMAND

VA will grant a total rating for compensation purposes based 
on unemployability (TDIU) when the evidence shows that the 
veteran is precluded, by reason of service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).  Under 38 C.F.R. § 4.16, if there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU.  If there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 


percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

The veteran claims entitlement to TDIU.  Service connection 
was granted in December 1988 for PTSD, and assigned a 30 
percent disabling evaluation, effective May 1, 1988.  In 
February 2003, the evaluation was increased to 50 percent 
disabling, effective March 15, 2002, and by the above 
decision, the evaluation was increased to 70 percent 
disabling.  Additionally, service connection is in effect for 
lumbosacral strain, evaluated as 10 percent disabling, and 
residuals of a fractured right ankle, evaluated as 10 percent 
disabling.  Accordingly, the veteran's service-connected 
disabilities meet the schedular criteria to establish 
eligibility for TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

VA assistance in developing a claim includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
Presently, the record does not include sufficient medical 
evidence to adjudicate the claim for TDIU.  The RO should 
obtain a medical opinion as to whether the veteran's service-
connected disabilities, alone, and not in concert with his 
other, nonservice-connected disabilities, render him unable 
to obtain or retain substantially gainful employment.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2005).

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the veteran, 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.  Based on the veteran's 
response, the RO must attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources.  All 


attempts to secure this evidence must 
be documented in the claims file by the 
RO.  

2.  The veteran must be scheduled for a 
VA examination to determine the impact 
that his 
service-connected disabilities have on 
his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner must 
elicit from the veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether 
the veteran is unable to obtain or 
retain employment due only to his 
service-connected disabilities, 
consistent with his education and 
occupational experience, irrespective 
of age and any nonservice-connected 
disorders.  If such an opinion cannot 
be stated without resorting to 
speculation, the examiner should so 
state.  A complete rationale any 
opinions expressed must be given.  The 
report must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for 
the 


aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice sent was returned as 
undeliverable.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for 
entitlement to TDIU must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


